442 F.2d 1340
UNITED STATES of America, Appellee,v.Robert Ross BEAMER, Appellant.UNITED STATES of America, Appellee,v.Richard Sherwood WEBSTER, Appellant.UNITED STATES of America, Appellee,v.Frank J. COLICCHIO, Appellant.UNITED STATES of America, Appellee,v.Edwin Fenner RENN, Appellant.
Nos. 71-1095 to 71-1098.
United States Court of Appeals, Fourth Circuit.
Argued June 8, 1971.
Decided June 14, 1971.

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro; Eugene A. Gordon, Judge.


1
Fred G. Crumpler, Jr., Winston-Salem, N. C., Michael J. Lewis, Winston-Salem, N. C., on brief), for Robert Ross Beamer.


2
Leslie G. Frye, Winston-Salem, N. C., for Richard Sherwood Webster.


3
Richard G. Badgett, Winston-Salem, N. C. (Badgett & Calaway, Winston-Salem, N. C., on brief), for Frank J. Colicchio.


4
Bobby W. Rogers, Henderson, N. C., for Edwin Fenner Renn.


5
William L. Osteen, U. S. Atty., (Bradley J. Cameron, Asst. U. S. Atty., on brief), for appellee.


6
Before BOREMAN, BUTZNER and RUSSELL, Circuit Judges.

PER CURIAM:

7
Upon consideration of the record, the brief filed on behalf of each appellant, the oral arguments presented by counsel for each individual appellant, the brief of the United States and the argument of the United States Attorney in these consolidated appeals, we find no error and affirm the judgments below.


8
Affirmed.